Citation Nr: 1109421	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976, and from January 31, 1991 to February 9, 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  The Veteran submitted additional evidence at the hearing accompanied by a waiver.  Accordingly, the Board will consider the evidence in the first instance.   38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's first period of active duty service was not during a period of war.

2.  The Veteran's second period of active duty service was for less than 90 days; he was not discharged or released from service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge, he did not have a service-connected disability shown by official service records that would have justified a discharge for medical disability.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1501(4), 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Nonservice-Connected Pension

The Veteran asserts that he is entitled to nonservice-connected pension.  During his hearing, held in August 2009, he testified that he was discharged from his second period of active duty service due to physical disability.  He testified to the following: he had been in the Ready Reserve when he was called to active duty for Operation Desert Storm; he was released from the National Guard at some point in time between 1989 and 1990, at which time he had chest pains and back symptoms, and he was placed in the Ready Reserve; he was discharged from the Ready Reserve in 1995; he has been disabled from full-time work since 2004, and he was awarded state disability benefits effective in 2006.  

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service requirements to receive nonservice-connected pension benefits if such Veteran served in the active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.  

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2010); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  

A.  First Period of Active Duty

For the first period of active duty service, the Veteran's discharge (DD Form 214) shows that he entered active service in August 1976, and that he was discharged from active service in November 1976.  The Veteran has not disputed this aspect of the service department's report of his service dates.  In fact, he reported the same service dates in his claim.  See Veteran's claim (VA Form 21-526), received in August 2007.  

The Veteran did not serve during a period of war as defined by law or regulation. As the Veteran had no wartime service during his first period of active duty, he is ineligible for pension benefits.  See 38 U.S.C.A. § 1521(j).  As the law is dispositive of the Veteran's claim for nonservice-connected pension benefits based on his first period of active duty, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

B.  Second Period of Active Duty

The Veteran has argued that he was discharged from his second period of active duty due to one or more medical conditions, and, in essence, that he therefore meets the criteria for having been "discharged or released from such service for a service-connected disability" under 38 U.S.C.A. § 1521(j)(2).  The regulations stipulate that a veteran may be eligible for non-service connected pension if he served on active service less than 90 days during a period of war and was discharged or released from service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability.  See 38 C.F.R. § 3.3(a)(3).

For the second period of active duty service, the Veteran's discharge (DD Form 214) shows that he entered active service January 31, 1991, and that he was discharged from active service on February 9, 1991.  A memorandum, dated February 5, 1991, shows that a lieutenant colonel from the 75th Support Battalion, Legion Support, indicated that because the continuing medical treatment and evaluations of the Veteran were precluding the successful completion of required training, he recommended that the Veteran be released from active duty for medical reasons.  The DD Form 214 notes the reason for separation was "expiration term of service" under AR 635-200, Chapter 4.  

Service treatment records included a June 1981 record that noted an assessment of lumbosacral strain.  A June 1981 Report of Medical History showed the Veteran complained of chest pain and that he was not sure if he experienced shortness of breath.  A November 1985 Report of Medical History showed the Veteran complained of shortness of breath, chest pain, and recurrent back pain.  A June 1987 record showed the Veteran complained of neck discomfort.  An assessment of neck spasm was noted.  An August 1989 Report of Medical History showed the Veteran complained of a history of recurrent back pain from an earlier back strain that had now resolved.  A January 1, 1991 Report of Medical History showed the Veteran complained of dizziness, shortness of breath, chest pain, palpitation of the heart, high blood pressure, and recurrent back pain.  

Service treatment reports further show that on the Veteran's first day of his second period of active duty, i.e., January 31, 1991, a consultation sheet showed that he complained of atypical chest pain and he was referred for an evaluation.  A February 1, 1991 record showed the Veteran reported that he saw a chiropractor at home and that sometimes his back "goes out."  The examiner noted that the Veteran had complained of back and neck pain since his arrival.  The examiner noted an assessment of muscle spasm.  A February 1, 1991 record showed that the Veteran was seen for complaints of chest pain and thoracic pain with history of prior chiropractic treatment for the past three to four years.  A February 1, 1991 consultation sheet noted that the Veteran was referred for an evaluation of complaints of atypical chest pain and to rule out coronary artery disease.  A February 2, 1991 questionnaire showed the Veteran reported a positive response to the question of whether he had high blood pressure or was treated for high blood pressure.  The Veteran added that he was not currently taking any medications.  A February 2, 1991 consultation report showed the Veteran was referred for complaints of chest pain and shortness of breath.  The February 3, 1991 consultant reported that an EKG revealed incomplete RBBB.  The Veteran reported that he had experienced chest pain for the past one and one half years and chest pressure three weeks ago.  The examiner noted assessments of multiple "CRF," GERD, and musculoskeletal chest pains.  It was noted that the Veteran would need a chest x-ray prior to clearance.  A February 3, 1991 checklist indicated that the Veteran was undergoing a medical evaluation prior to clearance.  A February 3, 1991 ECG noted that the Veteran had a normal sinus rhythm, left atrial enlargement, and possible right ventricular conduction delay.  Borderline ECG was noted.  The February 5, 1991 consultation report noted that the Veteran reported that he had experienced dizziness "for years" when he turned his head to the left and to the right.  The Veteran underwent a stress treadmill exercise test but complained of dizziness and shortness of breath after six minutes of exercise and the test was discontinued when he nearly fell off the treadmill.  The consultant noted that the Veteran produced a submaximum effort and that it was a borderline test due to lack of effort but normal for the six minute exercise effort.  No disorder was diagnosed.  A February 5, 1991 consultation report noted that the Veteran complained of tinnitus and dizziness and was referred for a consultation.  On February 6, 1991 the consultant noted that the Veteran reported that he had had tinnitus and dizziness for "several years."  The consultant noted an assessment of positional vertigo.  

The Veteran was discharged on February 9, 1991 at which time a DA Form 220, Active Duty Report, contained the Veteran's signed affirmation that during his tour of duty there had been no change in his physical condition and that to the best of his knowledge he was not suffering any disability, defect, or illness that was not present upon entry or acquired during his tour of duty.  

Thereafter, VA and private treatment records show that in April 1993 he was noted to have active peptic inflammatory disease with a small ulceration.  In 2005, diagnoses of hypertension and low back pain were noted.  A June 2005 x-ray revealed facet degenerative changes of the lumbar spine.  A March 2006 MRI revealed degenerative disc disease of the cervical spine.  An April 2006 record noted that the Veteran had degenerative disc disease of the cervical spine, hypertension, and low back pain.  2009 records showed a list of medications prescribed to the Veteran.

A statement from the Social Security Administration (SSA), dated in March 2008, shows that the SSA determined that the Veteran was disabled as of December 2006, due to degenerative disc disease, degenerative joint disease, and rotator cuff syndrome.  

In three rating decisions, dated in 2006, the RO denied claims for service connection for a stomach condition/gastric ulcer, a low back disability, and a neck and shoulder disability.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

Service connection is not currently in effect for any disabilities.  

As an initial matter, the Veteran has submitted an "honorable discharge" (DD Form 256A), which indicates that he was discharged from the Army in December 1995.  However, his DD Form 214's, and other service records, to include personnel records from the Army National Guard, show that this discharge does not pertain to active duty service.  See e.g., document from the U.S. Army Personnel Center, dated December 1995 (stating that the Veteran is discharged from the Army Reserve).  

The Board finds that the Veteran's second period of active duty is not shown to have resulted in service for 90 days or more during a period of war, as defined by law or regulation.  His discharge (DD Form 214) for his second period of active duty shows that although he served during a time of war, that he had only nine days of service.  The service department's findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As the Veteran did not serve for 90 days or more during a period of war, he is ineligible for pension benefits based on his second period of active duty on this basis.  See 38 U.S.C.A. § 1521(j)(1).  

To the extent that the Veteran asserts that he was, in essence, discharged due to a service-connected disability, see 38 U.S.C.A. § 1521(j)(2), this is not shown.  
Service treatment records for the requisite period show the Veteran complained of chest pain, back pain, neck pain, shortness of breath, high blood pressure, GERD, dizziness, and tinnitus for which he was evaluated.  At all times during service the Veteran reported that his symptoms existed prior to service (including the February 9, 1991 DA Form 220), and he did not contend otherwise at the Board hearing.  Moreover, service treatment records dated prior to January 31, 1991 clearly document such complaints.  The service examiners did not diagnose a disability attributable to service, and the presumptions are not for application for VA pension purposes.  While the February 5, 1991 memorandum recommended that the Veteran be released from active duty for medical reasons, his discharge was not on account of service-connected disability.  The Veteran's complaints/symptoms pre-existed service and so were not incurred during his short nine day period of active service.  Hence, the reason for separation from active duty on February 9, 1991 noted on the DD Form 214 was listed as "expiration term of service" rather than release due to medical or physical disability.  Thus, the Veteran not discharged or released from service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability.  Accordingly, the Veteran is not eligible for the requested benefit.  

II.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in October 2007 and September 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The claim was last readjudicated in July 2009.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, personnel records, post-service treatment records, and hearing testimony.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting evidence and providing hearing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Thus, the Board finds that VA's duty to assist has been met.  


ORDER

Basic eligibility for nonservice-connected pension benefits is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


